              Case 2:20-cv-01196-JCC Document 80 Filed 08/23/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    JESSE G. COOPER, et al.,                            CASE NO. C20-1196-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    WHATCOM COUNTY, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          The parties have stipulated to extend the deadlines for completing discovery, submitting
18   dispositive motions, and completing mediation under Local Civil Rule 39.1. (Dkt. No. 79.) They
19   do not seek to change the current April 25, 2022 trial date. The Court finds that good cause for an
20   extension exists and therefore GRANTS the parties’ stipulation. (Id.) But the extended dates to
21   which the parties have stipulated will provide inadequate time to resolve outstanding issues before
22   the current trial date. Thus, it is ORDERED that the civil scheduling order be modified as follows:
23
        Discovery cutoff                                                        January 28, 2022
24
        Rule 39.1 mediation deadline                                            February 11, 2022
25
        Deadline for dispositive motions                                        February 24, 2022
26


     MINUTE ORDER
     C20-1196-JCC
     PAGE - 1
             Case 2:20-cv-01196-JCC Document 80 Filed 08/23/21 Page 2 of 2




       Deadline for proposed Pretrial Order and proposed jury instructions   April 25, 2022
 1
       Trial briefs and proposed voir dire                                   June 2, 2022
 2
       Jury Trial                                                            June 6, 2022
 3
           DATED this 23rd day of August 2021.
 4
                                                         Ravi Subramanian
 5                                                       Clerk of Court

 6                                                       s/Sandra Rawski
                                                         Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1196-JCC
     PAGE - 2
